Citation Nr: 1716685	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-01 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar degenerative disc disease (DDD).

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a bilateral foot disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1998 to June 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2010 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran submitted a January 2013 substantive appeal in which he indicated he did not want a Board hearing.  In the August 2016 statement, the Veteran requested a videoconference hearing with a Veterans Law Judge.  However, in a later August 2016 statement, he withdrew his hearing request.

The issue of entitlement to service connection for bilateral foot pain has been recharacterized more broadly as service connection of a bilateral foot disability in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

With regard to the Veteran's claim seeking entitlement to a TDIU, the Board has assumed jurisdiction of this claim as part and parcel of the increased rating claim on appeal, per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran's back disability and TDIU calims are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision of April 2007, the RO denied service connection for bilateral foot pain; the Veteran was notified of the decision and of his appellate rights but he did not appeal the decision.

2.  The additional evidence received since the RO's decision in April 2007 is not redundant or cumulative evidence previously considered and it relates to an unestablished fact necessary to substantiate the claim of service connection for a foot disability.

3.  The Veteran's right disability, diagnosed as hammertoes and arthritis with hallux valugus, had its onset in service.

4.  The Veteran's left disability, diagnosed as hammertoes and arthritis with hallux valugus, had its onset in service.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision denying service connection for a bilateral foot disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The criteria for reopening the claim of entitlement to service connection for a bilateral foot disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Right foot disability, diagnosed as hammertoes and arthritis with hallux valugus, was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2016).

4.  Left foot disability, diagnosed as hammertoes and arthritis with hallux valugus, was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b) (2016).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran initially filed a claim for a bilateral foot disorder shortly after separating from service, in November 2006.  The claim was denied by the RO in an April 2007 rating decision.  The RO denied the claim as no current diagnosis was provided to establish a chronic foot disability.  Because the decision was not appealed and no new and material evidence was received within a year of the decision, the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2016).

Here, significant new and material evidence has been received since the April 2007 rating decision that supports that the Veteran has current foot disorders.  Further, there is evidence to suggest his current foot disorders may be related to service.  A September 2010 VA examination diagnosed the Veteran with right foot hallux valgus, as well as left foot hallux valgus and degenerative joint space narrowing of the big toe.  The examiner indicated the Veteran's foot disorder as likely as not worsened during his military service.  Additionally, a July 2011 medical opinion was requested and the examiner stated "it is at least as likely as not that the claimant's current diagnoses of pedal deformities, bunions, hammertoes, hallux valgus deformity, and degenerative joint space narrowing at the first metatarsal phalangeal joint are related to his pes cavus shown at enlistment."  In addition to this medical evidence, significant lay evidence has been submitted in support of the Veteran's bilateral foot claim since April 2007.  This included a January 2013 substantive appeal in which the Veteran indicated that although there was no documentation of complaints of his bilateral foot pain during service, it did exist.  He reported he had to carry heavy radio equipment for long durations and could not take a break from being on his feet.

The new evidence, when considered with the prior evidence, shows that the Veteran has multiple bilateral foot diagnoses that could either be linked to service, or in the case of his pre-existing pes cavus, aggravated by service.  The medical evidence discussed above supports that the Veteran has a current disability, which was an element of entitlement to service connection that the RO found was not met in the April 2007 rating decision.  The Board therefore finds that the medical and lay evidence received since the April 2007 rating decision is new and material as it is not cumulative or redundant of the evidence previously of record, and it relates to previously unestablished elements of entitlement to service connection.  This is particularly so when the credibility of the lay statements is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Accordingly, reopening of the bilateral foot claim is in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

Turning to the merits of the appeal, as noted above, the competent and credible lay and medical evidence shows that the Veteran had substantial foot pain in service and he is currently diagnosed as having hammertoes and arthritis with hallux valgus of the right and left foot.  Indeed, both medical examiners and individuals who served with the Veteran have linked his right foot and left foot disabilities to service.  As such, service connection for hammertoes and arthritis with hallux valgus of the right and left feet is warranted.

The Board observes, however, that the Veteran was noted to have mild, symptomatic pes cavus at entry and the disability was not noted at discharge.  As such, the preponderance of the evidence shows that service connection for pes cavus is not warranted.


ORDER

New and material evidence to reopen claim of service connection for right foot disability has been presented; to this extent, the appeal is granted.

New and material evidence to reopen claim of service connection for left foot disability has been presented; to this extent, the appeal is granted.

Service connection for right foot disability, diagnosed as hammertoes and arthritis with hallux valgus, is granted.

Service connection for left foot disability, diagnosed as hammertoes and arthritis with hallux valgus, is granted.




REMAND

The Veteran's claim for a rating in excess of 20 percent for his lumbar spine disability must be remanded for further development.  The Veteran was last formally examined by VA in December 2012.  Subsequent to the December 2012 VA examination, the Veteran reported in the January 2013 substantive appeal that he suffers incapacitating episodes that totaled over 8 weeks in the prior 12 months and that he is in constant pain.  He further noted that he had been diagnosed by his pain management physician with herniated lumbar disc, degenerative disc disease, radiculopathy and lumbar spondylosis.  Further, the December 2012 VA examination report did not include full joint testing for pain on both active and passive motion, and with weight-bearing, as well as nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, a remand is necessary in order to afford the Veteran a new VA examination to determine the severity of his lumbar disability and which addresses such inquiries.

In addition, the Veteran reports having "extreme testicular pain" that impacts his mood and his libido, which he reports a VA examiner told him was attributable to his back disability.  See February 2017 statement.  As such, on remand, the VA examiner must acknowledge on comment on this matter.

With regard to the Veteran's claim of entitlement to a TDIU, the Veteran indicated in the January 2013 substantive appeal that he had been out of work for the last 3 years due to his back pain.  The Board has construed this statement suggesting he is unable to work due to his service-connected lumbar spine disability as an implied claim for a TDIU, over which the Board has assumed jurisdiction per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has not been provided notice with regard to this claim, this must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from September 2016.

2. Contact the Veteran and request authorization and consent to release information to VA for any private provider that has treated his back and foot disabilities.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to his back and foot claims.  The Veteran should be informed that in the alternative, he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

3. Provide the Veteran with a VA Form 21-8940 and request that he complete it in conjunction with the TDIU issue.  

4. Invite the Veteran to submit lay statements from himself and from others who have first-hand knowledge of the nature, extent and severith of his back disability as well as the impact of his service-connected disabilities, to specifically include his back disability, on his ability to work.

5. Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his back disability.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion.  The examiner should comment on the functional limitations caused by pain and the effect of pain on his range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion and/or extension at which such pain begins.

The lumbar spine should also be tested for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must address whether the Veteran experiences incapacitating episodes (a period of acute signs and symptoms that requires physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year.  The examiner is asked to be as specific as possible with respect to the frequency and total duration of any incapacitating episodes.  He or she must determine whether the Veteran has physician prescribed bed rest, or whether the Veteran merely endorses a blanket statement from a physician to stay home as necessary.  The examiner must address documentation supporting any physician's prescription of bed rest.

The examiner must also discuss nature and severity of any right and left-sided radiculopathy or neuropathy found to be present, or any other neurological impairment, related to his lumbar spine disability.

In addition, the examiner must identify all genitourinary problems.  In doing so, the examiner must acknowledge and discuss the Veteran's report of having extreme testicular pain that impacts his mood and his libido, which he reports a VA examiner attributed to his service-connected back disability.

All opinions expressed should be accompanied by supporting rationale.

6. Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


